                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION


APRIL MALONE and                          )
CELITRIA WATSON                           )
                                          )
     Plaintiffs,                          )
                                          )
v.                                        )          No. 18-2201-MSN-tmp
                                          )
CITY OF MEMPHIS,                          )
THURMOND RICHARDSON,                      )
and JONATHAN OVERLY                       )
                                          )
     Defendants.                          )


              ORDER DENYING PLAINTIFFS’ MOTION FOR REVISION


     Before     the    court    is   April     Malone     and    Celitria   Watson’s

“Response to Document 133 Order.” (ECF No. 138.) This response is

purportedly brought under Rules 59 and 60 of the Federal Rules of

Civil Procedure. However, both of those rules deal with final

judgments, rather than interlocutory orders. This court’s order on

Malone    and   Watson’s       motion   to     compel     (ECF    No.   133)   is   an

interlocutory      order.       Motions       to   reconsider      or    revise     an

interlocutory order are governed by Local Rule 7.3 and the court’s

inherent powers. Consistent with the pro se pleading standard, the

court construes Malone and Watson’s filing as being a motion for

revision brought under the appropriate rule.

     This is a discovery dispute. Malone and Watson wanted the

court    to   compel   Thurmond Richardson          and    Jonathan     Overly,     two

defendants in this action, to produce some documents. (ECF No.
129.) Richardson and Overly stated that the City of Memphis,

another defendant in this action, had already given the plaintiffs

the documents they wanted Richardson and Overly to produce. (ECF

No. 131.) Malone and Watson moved to compel. (ECF No. 129.) In

their original motion, as well as in this motion for revision, the

two plaintiffs never disputed Richardson and Overly’s assertion

that the City of Memphis had provided them the documents they were

requesting from Richardson and Overly. (ECF Nos. 129; 138.) In

addition, Malone and Watson moved to have a set of requests for

admission deemed admitted. (ECF No. 129.) Richardson and Overly

opposed this because the requests were untimely under the court’s

scheduling order. (ECF No. 131.) The court denied the motion to

compel production of documents and the motion to have the requests

for admission deemed admitted. (ECF No. 133.) The court denied the

motion to compel production of documents because “Malone and Watson

have not identified any reason why [the City of Memphis’s document

production] does not give them everything they have asked for from

Richardson and Overly. The scope of discovery is broad, but it is

not so broad as to allow a party to demand the same documents

twice.” (ECF No. 133.) The court denied the motion to deem the

requests for admission admitted because the requests were untimely

under the court’s scheduling order. (ECF No. 133.)

     In this district, motions for revision are governed by Local

Rule 7.3, which provides in pertinent part:
                                 - 2 -
     (b) Form and Content of Motion to Revise. A motion for
     revision must specifically show: (1) a material
     difference in fact or law from that which was presented
     to the Court before entry of the interlocutory order for
     which revision is sought, and that in the exercise of
     reasonable diligence the party applying for revision did
     not know such fact or law at the time of the
     interlocutory order; or (2) the occurrence of new
     material facts or a change of law occurring after the
     time of such order; or (3) a manifest failure by the
     Court to consider material facts or dispositive legal
     arguments that were presented to the Court before such
     interlocutory order.

     (c) Prohibition Against Repetition of Argument.       No
     motion for revision may repeat any oral or written
     argument made by the movant in support of or in
     opposition to the interlocutory order that the party
     seeks to have revised. Any party or counsel who violates
     this restriction shall be subject to appropriate
     sanctions, including, but not limited to, striking the
     filing.

In addition, a district court has the inherent power to reconsider,

rescind, or modify an interlocutory order before entry of a final

judgment.    Leelanau Wine Cellars, Ltd. v. Black & Red, Inc., 118

F.   App’x    942,   945–46   (6th     Cir.   2004).   “Traditionally,

reconsideration of an interlocutory order is only appropriate when

one of the following has occurred: (1) an intervening change in

the law; (2) the discovery of new evidence; or (3) the need to

correct clear error or correct manifest injustice.”         Bailey v.

Real Time Staffing Services, Inc., 927 F. Supp. 2d 490, 501 (W.D.

Tenn. 2012); see also Carbon Processing & Reclamation, LLC v.

Valero Mktg. & Supply Co., No. 09–2127, 2010 WL 3925261, at *2

(W.D. Tenn. Sept. 29, 2010).    “When the parties simply ‘view the

                                     - 3 -
law in a light contrary to that of [the court],’ the ‘proper

recourse’ is not to file a motion to reconsider but rather to file

an appeal.”   Bailey, 927 F. Supp. 2d at 501-02 (quoting Dana Corp.

v. United States, 764 F. Supp. 482, 489 (N.D. Ohio 1991)).

     Malone and Watson argue that the court erred in holding that

their requests for production were not proportional to the needs

of the case because the records requested are relevant. This does

not address the basis for the court’s ruling: that the plaintiffs

already received the records in question from the City of Memphis.

Malone and Watson have not shown a basis for revision of the

court’s   order   regarding   the   motion   to   compel   production   of

documents.

     Malone and Watson further argue that the court should have

treated their requests for admission as if they were timely because

the scheduling order was ambiguous. However, the scheduling order

was not ambiguous. It set a specific date for when requests for

admission needed to be filed by: at least 45 days before the close

of “the written discovery deadline[.]” It was not a mystery when

that deadline was — the deadlines for “completing all discovery,”

“document production and interrogatories,” and “depositions and

requests for admissions” were all on the same date. (ECF No. 66.)

That deadline was extended several times and is currently January

23, 2020. (ECF No. 125.) The plaintiffs have offered no explanation

for why they failed to serve their requests for admission 45 days
                                 - 4 -
before January 23, 2020. Malone and Watson have not shown a basis

for revision of the court’s order regarding the requests for

admission. The motion for revision is DENIED.

     IT IS SO ORDERED.

                              s/ Tu M. Pham
                              TU M. PHAM
                              United States Magistrate Judge

                              February 21, 2020
                              Date




                                - 5 -
